                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    CRAIG CUNNINGHAM,                           )
                                                )
            Plaintiff,                          )          NO. 3:16-cv-2285
                                                )
    v.                                          )          JUDGE RICHARDSON
                                                )
    FIRST CLASS VACATIONS, INC.,                )
     et al.                                     )
                                                )
            Defendant.

                                             ORDER

           Pending before the Court are a Report and Recommendation of the Magistrate Judge

(Docket No. 91), to which no proper Objections have been filed, and a Motion to Strike (Doc. No.

97), filed by Plaintiff. As noted in the Court’s prior Orders, Jeffrey Nahom is no longer a Defendant

in this case and may not act on behalf of the other Defendants in this action. See, e.g., Doc. Nos.

78 and 81.1 Accordingly, Plaintiff’s Motion to Strike (Doc. No. 97) is GRANTED, and the Clerk’s

Office is ORDERED to STRIKE Jeffrey Nahom’s letter (Doc. No. 95) and Objection (Doc. No.

96) from the docket.

           The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is ADOPTED and APPROVED. Accordingly, for the reasons explained in the

Report and Recommendation, Plaintiff’s Motion for Default Judgment (Doc. No 84) is

GRANTED, and default judgment is entered in a total amount of $49,500, jointly and severally,

against Defendants First Class Vacations, Inc., Firefly Travel Corp., and Rebecca Nahom.




1
 In fact, the Clerk’s Office was instructed not to accept any communications from Mr. Nahom on
behalf of himself or anyone else. Doc. No. 81.



         Case 3:16-cv-02285 Document 98 Filed 01/30/19 Page 1 of 2 PageID #: 499
       The pretrial conference set for May 6, 2019, and the jury trial set for May 14, 2019, are

canceled, and the Clerk is directed to close the file. This Order shall constitute the final judgment

for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.

                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

    Case 3:16-cv-02285 Document 98 Filed 01/30/19 Page 2 of 2 PageID #: 500
